Citation Nr: 1708108	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 20 percent for service-connected diabetes mellitus, type II (hereinafter diabetes), with erectile dysfunction, to include on the basis of the collective impact of all diabetic complications.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.

These matters originally came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes and remanded the issue of entitlement to a TDIU.

In July 2015, representatives for the Veteran and VA filed a Joint Motion for Partial Remand (JMPR) with the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board declined to refer the Veteran's claim for consideration of entitlement to an extraschedular disability rating in excess of 20 percent for diabetes.  

The Board then remanded this matter in November 2015.

In the November 2015 remand, the Board referred the issue of service connection for obstructive sleep apnea secondary to service-connected diabetes and a motion for revision based on clear and unmistakable error (CUE) of a July 2010 rating decision, which denied service connection for depression secondary to service-connected diabetes.  Upon remand, neither issue was adjudicated by the RO. Therefore, the Board remains without jurisdiction over these two issues, and they are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.



REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.

Vocational Rehabilitation Records

As an initial matter, the Veteran was denied VA Vocational Rehabilitation assistance due to his medical disabilities.  Only parts of those Vocational Rehabilitation records are in the claims file.  Upon remand, his complete VA Vocational Rehabilitation folder must be associated with the claims file.  

Income Information

The Veteran retired from his career at a nuclear power plant several years ago (the exact date when he stopped working has not been established).  Since that time, his VA medical records indicate ongoing activities in farming.  A November 2015 record indicates that he was farming soybeans used in animal feed.  In February 2016, it was noted that the Veteran occupied his time on his farm by cleaning up a pasture to prepare for possible cattle.

At present, there has been no specific evidentiary development to determine the income from these farming activities for any of the years in question.  The Veteran has not completed a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, and he has not been specifically asked for this information.  The RO has not otherwise attempted to obtain this information.  Because a TDIU may generally not be awarded during any time period in which the Veteran's earned income met or exceeded the poverty threshold (except in some cases of employment in a protected work shop or a family business), it is necessary to obtain this information before proceeding to the next question concerning whether the Veteran's service-connected disabilities impacted his employability. 


VA Examination

Finally, the Board finds that a new VA examination is necessary.  The last VA examination was conducted in May 2014.  That examination does not address all of the complications of the Veteran's service-connected diabetes.  Thus, there is a need to evaluate the ongoing severity of his condition.    

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's complete VA Vocational Rehabilitation folder with his claims file.  

2.  Contact the Veteran and ask that he complete a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  He should also be asked to specifically report all income from any source, including farming, during the years he is claiming a TDIU.

3.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected diabetes and diabetic complications.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's diabetes and diabetic complications.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the Veteran's diabetes and diabetic complications.  

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such sedentary work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for multiple hours per day whether in a sedentary or physical occupation, such as farming. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A 

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

